DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-6 are pending (claim set as filed on 01/27/2021).

Priority
	This application filed on 01/27/2021 has a foreign priority claim to application no. CN 202010647584.7 filed on 07/07/2020.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Drawings
	The drawings filed on 01/27/2021 have been accepted.


Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “An application of phlegmyheatclear in preparation of a drug for treatment of acute exacerbation of COPD” and therefore, is rendered indefinite because it is unclear what statutory category of invention the claimed invention falls under. In other words, it is not clear if the claims are directed to a product/composition, method of treatment, or a method of manufacturing/making. Claim interpretations: the phrase “An application” is synonymous with “Use” claims which “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)” (see MPEP 2173.05(q)); the term “preparation of a drug” infers a method of making while “for treatment” of COPD denotes a method of treatment and the term “a drug” implies a product composition. Therefore, the claim is confusing because it is not readily clear which statutory category of invention was intended. Appropriate clarification is requested.
Claims 5-6 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, as noted above in the indefiniteness rejection, “Use claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101”. The MPEP at 2173(q) states:
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater (citations omitted) which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
I.    A "USE" CLAIM MAY BE REJECTED UNDER 35 U.S.C 101 AND/OR 112
It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 and 35 U.S.C. 112(b) if the facts support both rejections. 
Accordingly, it is not readily clear what statutory category of invention the claims fall under.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (Chemical profiling and quantification of Tanreqing injection, a systematic quality control strategy equipped with UPLC-Q-Orbitrap fusion MS, published on 02/11/2020).  
Claim interpretation: for the purposes of compact prosecution and prior art examination, the claimed invention will be interpreted as a product or composition (i.e. a drug formulation) because claim 1 has no steps, is directed to a resultant drug, and the dependent claims describe the ingredients and formulation of the drug. Claim 1’s phrase of “for treatment of acute exacerbation of chronic obstructive pulmonary disease” is interpreted as an intended use which does not carry patentable weight because it does not affect the structure in the product (MPEP 2112.02).
Feng discloses that “Tanreqing injection is a Chinese medical formula used to treatment of respiratory diseases” (see abstract’s 1st sentence). Tanreqing injection (TRQI), a heating-clearing and treating inflammation CMI is comprised of Astragalus, Bear Bile Powder, Goat Horn, Honeysuckle, and Forsythia (see page 256, left col. 2nd ¶). Feng teaches TRQI samples were produced by Shanghai Kai Bao Pharmaceutical Co. Ltd. (Shanghai, China) (see page 256, right col. 2nd ¶). Feng teaches “In this study, chemical structures of 80 unknown compounds were analyzed, including 9 flavonoids, 14 phenylpropanoids, 20 amino acids and alkaloids, 4 bile acids and 33 other compounds … based on the chemical components contained in the various herbs comprised of TRQI, we assigned the ingredients to the 80 components. It was speculated that flavonoids were mainly derived from Scutellaria baicalensis and Fructus forsythia … Bear bile powder was the source of bile acids while Cornu gorais was the main source of amino acids and alkaloids” (see page 258, right col.). Tanreqing is provided in an oral dosage capsule (see page 269, right col last sentence). 

Conclusion
No claims were allowed.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653